Citation Nr: 1418477	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas  


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for hernia. 

3.  Entitlement to service connection for folliculitis. 

4.  Entitlement to service connection for encephalitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 12, 1974, to September 19, 1974.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims file. 

In May 2012, additional VA treatment records were associated with the claims file.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in May 2012, the Veteran submitted a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral foot and hernia disabilities were not permanently aggravated by service.

2.  The Veteran does not currently have folliculitis or encephalitis. 

CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013). 

2.  Hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013). 

3.  Folliculitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  Encephalitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2010, prior to the August 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  

He has not been examined in connection with his claims for service connection.  As will be explained in detail below, there is no evidence showing that he currently has folliculitis or encephalitis, or that his pre-existing foot disorder or hernia were aggravated in service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, the record does not contain evidence of an event, injury, or disease that occurred in service pertinent to the pre-existing foot and hernia disabilities; and  McLendon element (1), a current disability, as to the claims for folliculitis or encephalitis.  Therefore, the duty to provide an examination under McLendon has not been triggered.

As noted above, the Veteran presented testimony before the undersigned in May 2012.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the May 2012 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these service connection claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.



Analysis

The Veteran seeks service connection for a bilateral foot disability, hernia, folliculitis, and encephalitis. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's skin disorder is not a listed disease in section 3.309.  Therefore, this presumption does not apply.

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111  by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service. 

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402   (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189   (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As to the claims for service connection for folliculitis and encephalitis, there is no evidence that either of the disorders currently exist.  The Veteran's claim file reflects that he receives regular medical treatment from the VA; however, there is no indication of either folliculitis or encephalitis or complaints thereof in the medical evidence. Based on the evidence of record at this time, there is no diagnosis of either disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for folliculitis and encephalitis is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Board finds more probative the medical records which are completely devoid of any complaints of diagnosis of either folliculitis or encephalitis.  

As to the claims for a bilateral foot disability and hernia, the examination report at service entrance noted moderate pes planus and umbilical hernia.  Accordingly, with respect to these disabilities, the presumption of soundness does not apply and the Board finds they pre-existed service entry.  See supra 38 U.S.C.A. § 1111  (West 2002); 38 C.F.R. § 3.304(b) (2013). 

Since the medical evidence of record reflects that a foot disability and hernia  preexisted the Veteran's service, the question of aggravation must be addressed.  The competent and probative evidence clearly and unmistakably shows that neither of the Veteran's disabilities underwent a permanent increase in severity beyond the natural progression of the disability during service.  The Veteran was in service for a little over one month and his service treatment records are completely silent as to any complaints of either disability.  He was recommended for discharge due to his need for reassurance and special attention.  There is no indication that his discharge was due to any physical disability, to include his pre-existing foot or hernia disabilities.  The Board finds the lack of evidence reflecting complaints or treatment for the Veteran's foot and hernia disabilities to be highly probative.  

There is no competent evidence of record showing that the Veteran's pre-existing foot and hernia were aggravated by his abbreviated military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's pre-existing disorders were aggravated by service are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)(noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current disorders.  While he is competent to report what he experienced, he is not competent to ascertain the etiology of this current  disorders, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the lack of service treatment records reflecting any treatment for the disabilities.  Despite the Veteran and his fellow service members' assertions that the Veteran went on occasion to the infirmary, there is simply no evidence to support their contentions.  The Board does not find the Veteran or his fellow service members credible in this respect.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The statements provided were vague in detail and are not substantiated by the service treatment records or any other evidence.  There is no indication of complaints related to either disorder until over two decades following service discharge.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection is not warranted for any of the disabilities on appeal.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for hernia is denied. 

Service connection for folliculitis is denied. 

Service connection for encephalitis is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


